Citation Nr: 1710520	
Decision Date: 04/03/17    Archive Date: 04/11/17

DOCKET NO.  10-13 974A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for type 2 diabetes mellitus, to include as due to herbicide exposure.  


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

T. Atuyotan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1967 to January 1987.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  

In January 2015, a Travel Board hearing was held before the undersigned.  A transcript of the hearing is of record.

This matter was previously remanded by the Board in March 2015.  The requested development was completed, and the case has been returned to the Board for further appellate action.


FINDINGS OF FACT

1.  The Veteran is shown to have served in or near the Korean Demilitarized Zone (DMZ), between April 1, 1968 and July 1968, and is presumed to have been exposed during such service to an herbicide agent.

2.  The Veteran is diagnosed with type 2 diabetes mellitus, which is presumptively related to his herbicide exposure during service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for diabetes mellitus, type II, on a presumptive basis, have been met.  38 U.S.C.A. §§ 1110, 1112, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.313 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this decision, the Board grants service connection for type 2 diabetes mellitus.  The Veteran states he was exposed to herbicides during his active military service along the DMZ from June 1967 to July 1968.  Also, the Veteran asserts he was exposed to herbicides when he was stationed at Camp Carroll Army Depot for the period between August 1974 to August 1975, as he contends that 55 gallon drums of herbicide were stored at Camp Carroll.  

The Veterans Claims Assistance Act (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim.  However, inasmuch as the benefit sought is being granted, there is no reason to belabor the impact of the VCAA on this matter; any notice error or duty to assist omission is harmless.

The Board notes that it has reviewed all of the evidence in the Veteran's record.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).   The Board will summarize the relevant evidence as appropriate and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

A Veteran may receive service connection for a condition on a direct or presumptive basis.  Direct service connection will be granted when a disability resulting from a disease or injury incurred in or was aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).   Direct service connection requires evidence of: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.   Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

A Veteran who, during active military, naval, or air service, served between April 1, 1968, and August 31, 1971, in a unit that, as determined by the Department of Defense (DoD), operated in or near the Korean DMZ in an area in which herbicides are known to have been applied during that period, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.   38 C.F.R. § 3.307(a)(6)(iv) (2016).

The Veteran's service personnel records (SPRs) indicate that he was stationed in Korea and assigned to the Headquarters and the Headquarters Company, 2nd Engineer Battalion as a construction machine operator from June 1967 to October 1967, and as a light truck driver from October 1967 to July 1968.  Also, the SPRs show the Veteran was assigned to the 28th Transportation Company as a transportation operator from August 1974 to November 1974, and to Company B, 2nd Supply and Transportation Battalion as a motor transport operator from November 1974 to August 1975.  

In March 2015, the Board remanded the matter to ascertain whether the Veteran was assigned to a unit which is recognized as having served in the DMZ during the presumptive period for herbicide exposure.  Specifically, the Board sought the Veteran's unit history through the Joint Services Records Research Center (JSRRC) to verify the Veteran's service along the DMZ from June 1967 to July 1968; at Camp Carroll from August 1974 to August 1975; and whether his service in the relevant locales entailed duties which may have exposed the Veteran to an herbicide agent.  

In March 2016, the JSRRC returned its findings in response to the Board's request. JSRRC determined the histories document that the 2nd Engineer Battalion was assigned to the 2nd Infantry Division.  The histories also document that during 1968, Headquarters and Headquarters Company played an important role, from administration duties to major projects along the DMZ in the 2nd infantry Division sector.  The JSRRC noted that the 2nd Engineer Battalion is now listed as one of the units identified by VA and the DoD as having operated in an area in or near the Korean DMZ from April 1, 1968 to August 31, 1971.  Thus, the Veteran served with a unit identified as having operated in an area in or near the Korean DMZ, including the period from April 1, 1968 to July 1968, within the relevant time period under 38 C.F.R. § 3.307(a).  

Verification of the Veteran's service along the DMZ, during the presumptive period (within the period from April 1, 1968 to August 31, 1971) is dispositive of his exposure to an herbicide agent.  

With respect to presumptive service connection, a disease associated with exposure to certain herbicide agents will be considered to have incurred in or aggravated by service, even though there is no evidence of such disease during the period of service.  See C.F.R. § 3.307(a).  Diabetes mellitus is a disease associated with exposure to herbicide agents.  See C.F.R § 3.309(e).  According to the May 2011 VA examination, the Veteran is diagnosed with type 2 diabetes mellitus.  

Having carefully reviewed the evidence pertaining to the claim, the Board concludes that the Veteran is entitled to service connection for type 2 diabetes mellitus on a presumptive basis, as due to herbicide exposure.  Diabetes mellitus is a presumptive disease under 38 C.F.R. § 3.309(e).  Since exposure has been established, service connection is warranted.  


ORDER

Entitlement to service connection for type 2 diabetes mellitus, as due to herbicide exposure, is granted.  




____________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


